At the outset, allow 
me to congratulate you, Madam President, and the 
Kingdom of Bahrain on your assumption of the 
presidency of the General Assembly at its sixty-first 
session. As a woman, I welcome your election with 
great pride and wish to assure you of my delegation’s 
full support in every possible way. 
 I also wish to express my delegation’s profound 
appreciation to President Jan Eliasson, your 
predecessor, for his hard work and dedication in 
advancing the United Nations reform agenda over the 
past year. 
 Also, I take this opportunity to welcome the 
Republic of Montenegro as a new member of the 
United Nations. 
 As I speak, Thailand is going through a critical 
period — a transition, following the military 
intervention, to a needed reform process that will 
strengthen our democracy in both its form and content. 
As a peace-loving country, we are grateful that the 
political change in Thailand has taken place peacefully. 
The situation in the country returned to normal within 
hours. On behalf of the Thai people, I wish to thank 
our friends for their understanding and support. 
 
 
25 06-53952 
 
 With the resilience of Thai society, the General 
Assembly can be assured that Thailand will emerge as 
a stronger and more vibrant democracy. We will ensure 
a swift return to democracy within a definite timeline. 
An interim constitution will be promulgated in the 
coming days, with the military once again being placed 
under the constitution. This interim constitution will 
provide full guarantees for civil liberties and rights 
under the supervision of our National Human Rights 
Commission. Under the interim constitution, a new 
civilian Government will again be put in place within 
the coming days, and we can well expect that one of 
the first tasks of the new Government will be to abolish 
martial law. 
 Constitutional reform will lead to a new 
constitution and general elections within one year, if 
not sooner. It is the hope of the Thai people that, as a 
result of this reform, independent organizations to be 
re-established under the new constitution will become 
more effective in carrying out their tasks to check and 
monitor the work of the executive branch of 
Government. This is the challenge and the promise. 
 I wish to assure the General Assembly that 
Thailand’s foreign policy will remain unchanged. The 
conduct of our foreign policy will continue to be 
guided by the spirit and principles enshrined in the 
United Nations Charter, and we remain firm in our 
commitment to our obligations under international 
treaties and agreements to which we are party. 
 Our thriving partnership with other countries 
shall continue to be fostered and enhanced. Thailand’s 
international economic policy, including multilateral 
trade negotiations and free trade agreements, will be 
continued. We will monitor our active role in the 
Association of Southeast Asian Nations (ASEAN) and 
in the Asia Cooperation Dialogue. We will also 
continue to promote the Ayeyawady-Chao Phraya-
Mekong Economic Cooperation Strategy, a subregional 
and self-reliant collective effort aimed at speeding up 
regional integration, and BIMSTEC (Bangladesh-India-
Myanmar-Sri Lanka-Thailand Economic Cooperation), an 
organization devoted to economic and social cooperation, 
bridging the two sub-continents of South Asia and 
South-East Asia. Members of the General Assembly 
can, therefore, be assured of continuity in our foreign 
policy at all levels — bilateral, regional and 
multilateral. 
 The world today is weakened by 
misunderstanding and fear. We judge one another based 
on our perceptions, which often times are not accurate. 
Out of fear, we go to war to seek peace. 
 Instead of waging war, we should cultivate peace. 
We should learn to respect one another, starting from 
within one’s own family, community and workplace, 
and extending it to other societies, peoples of different 
races, religions and beliefs. Starting with ourselves, we 
should expand our circle of friendship and peace and 
do everything possible to spread the message of peace 
within our nations and around the world. 
 In this regard, Thailand commends various 
initiatives to bridge differences among peoples across 
cultures and civilizations. We welcome and support the 
Alliance of Civilizations and the Interfaith Dialogue 
and Cooperation towards Peace in the Twenty-First 
Century. We encourage the strengthening and 
promotion of such initiatives in order to foster peace 
and lessen the possibility of armed conflict. 
 Each year, the United Nations spends more than 
70 per cent of its $10 billion annual budget on 
peacekeeping and other field operations. This trend can 
be reversed only if the United Nations works harder to 
create a culture of prevention. Prevention is, in the 
long run, less costly than peacekeeping operations. In 
this regard, it is particularly encouraging that two 
important new bodies have been established to 
contribute to strengthening the United Nations role in 
conflict prevention. 
 The Peacebuilding Commission is expected to 
enable countries to recover after emerging from 
conflict and to sustain durable peace. The Human 
Rights Council holds out the hope of promoting a 
culture of human rights for all. It should play a role in 
helping to prevent situations of human rights violations 
from deteriorating and developing into armed conflicts. 
The Council’s success will be measured not by the 
number of resolutions it adopts, but by its real impact 
on the ground. 
 One of the most effective measures for 
prevention of armed conflict is development. Thailand 
is encouraged that the theme of the general debate this 
year, “Implementing a global partnership for 
development”, responds to the immediate need to 
ensure that development goals are achieved on the firm 
basis of a global partnership. Developed countries need 
to honour their commitments, particularly in their 
  
 
06-53952 26 
 
official development assistance to developing countries 
and least developed countries. 
 Sustainable development is, however, not about 
aid, it is about trade and opportunity. Developing 
countries must not be denied the opportunity to trade 
themselves out of poverty. The suspension of the Doha 
Round dealt a serious setback to hopes for a true 
partnership between the developed and developing 
worlds. A global partnership for development must 
ensure win-win conditions for rich and poor alike. We 
must redouble our efforts to ensure that development 
does not become a casualty of domestic interests. 
 Global partnership is also not limited to 
relationships among States. The work of the United 
Nations can never be at its best if it does not reflect the 
voices of peoples at the grass-roots level. The 
Organization must ensure a global partnership for 
development and engage partners at all levels. In this 
regard, Thailand commends the work of the United 
Nations Fund for International Partnerships and 
encourages it to carry out additional good work to 
assist developing countries, especially those in Africa, 
in attaining sustainable development. We also thank 
Secretary-General Kofi Annan for having explored the 
possibility of engaging civil society and the private 
sector in the work of the United Nations. My 
delegation looks forward to more work being 
undertaken in this regard during the current session of 
the General Assembly. 
 As the Secretary-General pointed out in his report 
to the General Assembly this year, the United Nations 
is a network of capacities and a source of operational 
capacity. In order to maximize this potential, there is 
an urgent need to reform the United Nations 
Secretariat. Discussion on Secretariat and management 
reform has been occupying a large part of our time 
since the World Summit. I encourage Member States to 
cooperate closely to achieve the common goal of 
ensuring that this Organization works to serve peoples 
in all corners of the world, in a transparent and most 
effective manner. 
 To enable the United Nations to deliver its best 
potential as a network of capacities, we also need to 
ensure that the work of the United Nations at 
Headquarters and in the field is coherent and well 
coordinated. In this regard, Thailand looks forward 
enthusiastically to studying the report and 
recommendations of the High-Level Panel on UN 
System-wide Coherence. We need to ensure that efforts 
at the national, regional and international levels are 
coordinated and that they respond to needs on the 
ground. The work of regional commissions and 
organizations should feed into the work of the United 
Nations at Headquarters in such a way as to maximize 
their synergies. 
 The year 2005 was one of vision and 
commitments. Our leaders met at the World Summit 
and laid out their visions for a better world, 
underpinned by effective multilateralism and a more 
effective United Nations. We have spent most of 2006 
mapping out details of the commitments laid out by our 
leaders. In addition to the Peacebuilding Commission 
and the Human Rights Council, another welcome effort 
undertaken by the General Assembly this year was the 
recent adoption of the United Nations Global Counter-
Terrorism Strategy (resolution 60/288), which provides 
a good example of political will at work. Thailand 
wishes to encourage Member States to exert even 
greater political will in order to permit the speedy 
conclusion of a comprehensive anti-terrorism 
convention.  
 Moreover, the importance of prevention in the 
fight against terrorism can never be overstressed. The 
causes of marginalization and extremism — including, 
in particular, a lack of development — definitely 
require the world’s priority attention and must be 
properly addressed. 
 In June, the General Assembly adopted a strong 
Political Declaration (resolution 60/262) — as a 
follow-up to the 2001 Declaration of Commitment on 
HIV/AIDS — aimed at significantly scaling up our 
efforts to achieve universal access to comprehensive 
prevention programmes, care, treatment and support 
for all those who need them by the year 2010. Because 
AIDS has killed more than 25 million people and 
orphaned 15 million children since the first cases of 
AIDS were reported 25 years ago, and because close to 
40 million people worldwide are living with 
HIV/AIDS, Member States must take those 
commitments seriously and translate them into 
concrete actions at the national level. 
 Although much has been accomplished since the 
World Summit, that is only the beginning; much more 
needs to be done. The year 2007 must be a year for 
action and implementation. When the United Nations 
was founded 60 years ago, it was our forefathers’ 
 
 
27 06-53952 
 
aspiration that the peoples of the world would live free 
from want and fear and in dignity. Today, the United 
Nations continues to strive to achieve that noble goal. 
Maintaining peace and security, promoting 
development and promoting and protecting the human 
rights of peoples throughout the world are not the 
responsibility of any single nation; they are our shared 
responsibility. Each and every one of us must serve as 
an agent for change. We must serve as instruments for 
peace. 
 Finally, I would be remiss to end this statement 
without paying tribute to Secretary-General Kofi 
Annan for his decade of hard work and dedication 
serving in the most impossible job in the world, and for 
his entire career in the service of humanity. The 
Secretary-General’s shoes will be extremely hard to 
fill. Anyone who is elected to serve in that post will 
have a full agenda on his hands: ensuring that 
multilateralism works effectively and that the United 
Nations remains relevant. 
 The Association of Southeast Asian Nations, 
comprising Brunei Darussalam, Cambodia, Indonesia, 
the Lao People’s Democratic Republic, Malaysia, 
Myanmar, the Philippines, Singapore, Thailand and 
Viet Nam, has endorsed and supported the candidature 
of Mr. Surakiart Sathirathai of Thailand to carry on the 
work of Secretary-General Kofi Annan. Mr. Surakiart’s 
vast background in Government, business and the 
academic world would enrich the work of the 
Organization. As someone from a developing country, 
Mr. Surakiart could serve as a bridge-builder, linking 
the North with the South, and could be a voice of 
moderation for the world community. In addition to the 
fact that he is an Asian candidate, Mr. Surakiart 
possesses outstanding personal qualifications. If he is 
elected, his experiences could be of great use to the 
work of the United Nations in the challenging times 
ahead. 